SULLIVAN, Chief Judge
(concurring in the result):
I agree with the majority opinion’s conclusion that the instruction on physical inability was not required in this case. However, I am unable to base my conclusion on this Court’s out-dated opinion in United States v. Latsis, 5 USCMA 596, 18 CMR 220 (1955). Latsis was decided at a time when the Government was required to prove the accused’s mental responsibility beyond a reasonable doubt. Today, however, the accused must demonstrate “by clear and convincing evidence” that he is not mentally responsible. United States v. Lilly, 25 MJ 403, 406 n. 4 (CMA 1988); Art. 50a, Uniform Code of Military Justice, 10 USC § 850a; see also United States v. Massey, 27 MJ 371 372-73 (CMA 1989). In any event, no instruction on the defense of lack of mental responsibility was given in this case.
Physical inability is an affirmative defense, RCM 916(i), Manual for Courts-Martial, United States, 1984, which shifts the burden to the Government to prove beyond a reasonable doubt that the inability did not exist. RCM 916(b). Therefore, subsuming the defense of physical inability into the defense of lack of mental responsibility operates to impermissibly shift the burden of proof on this defense to the accused. See Art. 36(a), UCMJ, 10 USC § 836(a). This I cannot join. Instead, I find no evidence of physical inability in this record and conclude that such an instruction was not required. Cf. United States v. McMonagle, 38 MJ 53 (CMA 1993); United States v. Van Syoc, 36 MJ 461 (CMA 1993).
On the fourth issue in this case, I again agree only in the result. Article 31(b), UCMJ, 10 USC § 831(b), states:
(b) No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising *163him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.
(Emphasis added.) Congress plainly did not limit this advice requirement to those persons who “a reasonable person should” suspect. 41 MJ at 161. Moreover, our case law has repeatedly held that “[i]f a criminal investigator suspects or reasonably should suspect a person of a crime, then rights and warnings are required.” United States v. Davis, 36 MJ 337, 340 (CMA 1993), affd on other grounds, — U.S.-, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994); United States v. Shake, 30 MJ 314, 317 (CMA 1990); United States v. Lee, 25 MJ 457, 461 (CMA 1988); United States v. Morris, 13 MJ 297, 298 (CMA 1982); United States v. Henry, 21 USCMA 98, 101, 44 CMR 152, 155 (1971); United States v. Anglin, 18 USCMA 520, 523-24, 40 CMR 232, 235-36 (1969).
Dicta in the majority opinion narrows the above rule by suggesting that only the objective test should be utilized in determining whether a person is a suspect for purposes of Article 31(b). Contra United States v. Hilton, 32 MJ 393, 396 (CMA 1991) (“a subjective belief [by the questioner] is sufficient for purposes of Article 31, regardless of its basis”). Our case law, however, has sanctioned such an inquiry only where the questioner denies actually suspecting a questioned person. See United States v. Leiffer, 13 MJ 337, 343 (CMA 1982); United States v. Graham, 21 USCMA 489, 491, 45 CMR 263, 265 (1972); United States v. Schafer, 13 USCMA 83, 88, 32 CMR 83, 88 (1962); United States v. Doyle, 9 USCMA 302, 310, 26 CMR 82, 90 (1958); United States v. Hopkins, 7 USCMA 519, 522, 22 CMR 309, 312 (1957). In other words, the focus of inquiry under Article 31(b) is always the actual state of mind of the questioner; however, testimonial denials by the questioner are not conclusive on this factual question. This is not an objective test. Cf Stansbury v. California, — U.S. -,-, 114 S.Ct. 1526, 1529, 128 L.Ed.2d 293 (1994) (“determination of custody” for purposes of warnings under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), “depends on the objective circumstances of the interrogation”; the uncommunicated “subjective views” of the interrogator are irrelevant); but see H. Moyer, Justice and the Military § 2-213 at 334 (1972).
Turning to the present case, I note that its resolution does not even require a conclusion concerning the subjective or objective nature of our test to determine a suspect under Article 31(b). A “hunch” is generally defined as “a strong intuitive feeling concerning a future event or result.” Webster’s Ninth New Collegiate Dictionary 587 (1991) (emphasis added).1 Captain Anderson denied that he suspected appellant of any crime already committed and asserted only a belief that appellant might not deploy in the future. I would simply hold that Article 31(b) is limited to suspicions of offenses already committed and does not apply to hunches. See also United States v. Davis, 8 USCMA 196, 198, 24 CMR 6, 8 (1957).2
*164Accordingly, I would affirm the decision below on this basis alone.

. The majority’s use of this term with respect to “a crime [that] has been committed,” 41 MJ at 160, is, at best, imprecise. In any event the record of trial unequivocally established that the hunch in question concerned a crime that had not yet been committed.


. The following colloquy occurred during the hearings on the proposed Uniform Code of Military Justice:
Mr. Brooks. Mr. Larkin, if you are going to start revising, subsection (b) says “An accused or a person suspected of an offense.” Now, what does that mean?
Mr. Larkin. Well, that is-
Mr. Brooks. How would a person know he was suspected of an offense?
Mr. Larkin. Well, after an offense has been committed a number of persons who are suspected might be brought in for questioning none of whom have been accused because the evidence is not complete enough to indicate who the perpetrator may be.
Mr. Brooks. But you can’t interrogate him without first informing him of the nature of the accusation.
Mr. Larkin. That is right. You would have to tell him that the crime of larceny has been committed, for instance. You could say that this is an inquiry in connection with it and that *164you intend to ask him questions about it, but that he should be informed that he does not have to make any statement about it.
All that does is broaden the protection of self-incrimination so that whether a person is actually the accused and you attempt to interrogate him or whether you just don’t know who the accused is and there are five or six people whom you suspect they are all protected.
Mr. Brooks. Why have it in the nature of an accusation, though, unless there is an accusation?
Mr. DeGraffenried. As I understand it, Mr. Larkin, is this what you have on your mind: Say a crime is committed and several people are suspected but no one has been arrested.
Mr. Larkin. Yes.
Mr. DeGraffenried. You ask them to come in and you inform them of the crime that has been committed.
Mr. Larkin. Yes, sir.
Mr. DeGraffenried. Say that somebody has been shot or something of that kind.
Mr. Larkin. Yes.
Hearings on H.R. 2498 Before a Subcomm. of the House Armed Services Comm., 81st Cong., 1st Sess. 990, reprinted in Index and Legislative History, Uniform Code of Military Justice (1950) (emphasis added).